 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DEUTSCHE BANK NATIONAL TRUST                              Case No.: 2:21-cv-00131-APG-DJA
   COMPANY, AS INDENTURE TRUSTEE
 4 FOR AMERICAN HOME MORTGAGE                         Order Granting Motion to Stay Briefing on
   INVESTMENT TRUST 2007-1,                                     Motions to Dismiss
 5
          Plaintiff                                                    [ECF No. 22]
 6
   v.
 7
   FIDELITY NATIONAL TITLE GROUP,
 8 INC.; CHICAGO TITLE INSURANCE
   COMPANY; CHICAGO TITLE AGENCY
 9 OF NEVADA; DOE INDIVIDUALS I
   through X; and ROE CORPORATIONS XI
10 through XX, inclusive,

11          Defendants

12         The plaintiff moves to stay the briefing on the defendants’ motions to dismiss until I rule

13 on the pending motion to remand. The defendants have not filed an opposition to the motion to

14 stay, and a stay would conserve the parties’ resources.

15         I THEREFORE ORDER that the motion to stay (ECF No. 22) is granted. The deadlines

16 to respond to all motions to dismiss are stayed. After a ruling on the motion to remand, the

17 parties shall confer about and propose a briefing schedule.

18         DATED this 12th day of May, 2021.

19

20
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
21

22

23
